 In the Matter of FLORENCE MANUFACTURING COMPANY, INC., EMPLOYERandINTERNATIONAL LADIES' GARMENT WORKERS OF AMERICA, AFL,PETITIONERCase No. 10-RC-1038.Decided November 01, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John C. Carey, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock.]Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.-4.The Petitioner seeks a unit of all production employees in theEmployer's Florence, South Carolina, and Marion, South Carolina,textilemanufacturing plants, excluding maintenance employees,1The Employer,relying on N.L. R. B. V. Postern Cotton Mills,Inc.,181 F. 2d 919(C. A. 5), and N. L.R. B. v. Highland Park Manufacturing Company,184 F. 2d 98(C. A. 1),September 2, 1950,contends that the petition should be dismissed for the reason that thePetitioner failed to produce any proof that the officers,both of the affiliate and the nationalor international labor organizations of which it is a constituent and subordinate unit,have complied with Section 9 (It) of the Act.For the reason stated inJ.H. Rutter-RexManufacturing Co., Inc.,90 NLRB 130,this contention is rejected.See alsoWest TexasUtilities Company,Inc.,184 F.2d 233(C. A. D. C.)^July, 10, 1950.It may be added thatthe Board's records show that the AFL was in compliance with the filing requirements of theAct at thetime the petition herein was filed and is also currently in compliance.Moreover,we have repeatedly held that compliance is a matter for administrative determination,and is not litigable at the hearing.Muntz Television,Inc.,92 NLRB 29.The Employer'smotion to dismiss the petition on the ground that the Petitioner has.failed to prove its'showing' of interest in'this caseis likewise denied, for the reason thatthis showing of interest is an administrative matter not - litigable by the partes:Radio,Industries,Inc.,91 NLRB No. 124 ;' moreover,we are satisfied that the Petitioner hap;_made a sufficient showing of interest to warrant the Direction of Election herein.92 NLRB No. 43.1f5. 186DECISIONSOF NATIONALLABOR RELATIONS BOARDguards and watchmen, professional. employees, office and clericalemployees, and supervisors as defined in the Act. In the alternative,the Petitioner would accept the maintenance employees in the unit-ifthe Board should decide they should be included therein.The Petitioner advances as reason for the exclusion of maintenanceemployees the fact that it customarily bargains only for productionemployees.The Petitioner further asserts : (1) that it does not bar-gain for maintenance employees in the two South Carolina garmentplants 2 where it presently has contracts; and (2) that the inclusion ofmaintenance employees is not consistent with its organization.How-ever, we note that the same Petitioner has recently sought, and theBoard has directed, elections in the textile industry for productionand maintenance units with respect to several employers other thanthose relied upon by the Petitioner.-'Furthermore, eve have generallyheld that a union's jurisdictional limitation concerning certain classi-fications of employees in no way restricts the Board in its determina-tion of the appropriateness of a bargaining unit.4This is so parti-cularly where, as here, no other union seeks to represent the main-tenance employees, there is no history of collective bargaining, andthe Petitioner has advanced no cogent reason which, in our opinion,would justify the exclusion of maintenance employees from the plant-wide unit.Accordingly, in recognition of the normal community ofinterest between production and maintenance workers and in theabsence ofany bargaining history,,' we shall, in conformity with Boardpolicy," include the maintenance employees in the unit hereinafterfoundappropriate.'There remains for consideration the question of including watch-men in the unit. There are three unarmed watchmen at theFlorenceplantand none atthe Marion plant.They are on duty only at nightand on week ends. Their watching duties consist of inspecting theplant and punching the watchmen's clocks every hour.About 80 per-cent of their time is spent in keeping the building clean and balingrags.The other 20 percent of their time is spent in performing watch-8The Hartsville Manufacturing Company, Hartsville, South Carolina, and SouthernMaid Garment Co., Winnsboro, South Carolina.z SeePerfection Garment Company,91 NLRB 142.1;Denton Sleeping Garment Mills,Inc.,91 NLRB No. 145;Newport News Children's Dress Company,89 NLRB 442.4 SeeMutual Rough Hat Company,86 NLRB 440.5 Cf. SteelCeilings, Inc.,90 NLRB No. 34..Southland Manufacturing Company,91 NLRB No. 38;Shelburne Shirt Co., Inc.,86NLRB 1308.7While such unit is more comprehensive than that sought by the Petitioner, the Peti-tioner has an adequate showing of interest in the larger,unit. If, however, the Petitionerdoes not desire to participate in an election at this time in the unit found appropriate,we shall permit it to withdraw its petition upon notice. to the Regional Director, within5 days from issuance of the Direction, and shall thereupon vacate the Direction of Elec-tion.Harass Hosiery Co., Inc.,91 NLRB 330. FLORENCE MANUFACTURING COMPANY, INC.187ing duties.As the watchmen spend less than' 50 percent of their timeperforming guard duties, we find they are not guards and we shalltherefore include them in the unit."We find that all production and maintenance employees at theEmployer's Florence and Marion, South Carolina, plants, includingwatchmen, but excluding guards, professional employees, office andclerical employees, the head mechanic, and all other supervisors asdefined in the Act, constitute a unit appropriate for. purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]5 Denton SleepingGarment Milla, Inc.,91 NLRB No. 145.